Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 7, line 8, filed June 01, 2021, with respect to the rejection(s) of Claims 1-5, 7-8, 12-13, 15-16, and 18-19 under 35 U.S.C. 102(a)(1) as anticipated by Takakuwa et al. (Japanese Patent Publication No. 2012-208,374 A), hereinafter Takakuwa, Claims 1-7 and 10-19 under 35 U.S.C. 103 as in view of Aoyagi (United States Patent Publication No. 2014/0120473 A1), hereinafter Aoyagi, and in further view of Kaneko (United States Patent Publication No. 2015/0338733 A1), hereinafter Kaneko 2, and Claims 8-9, under 35 U.S.C. 103 as in view of Aoyagi, and further in view of Kaneko 2, and further in view of Hatakeyama (United States Patent Publication No. 2003/0054266 A1), hereinafter Hatakeyama, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –



5.	Claims 1-3 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samejima et al. (Japanese Patent Publication No. JP 2015-143330 A), hereinafter Samejima.
6.	Regarding Claims 1-3 and 7-20, Samejima teaches (Paragraphs [0164-0176]) a magenta pigment having an average primary particle diameter of 50 nm or less. Samejima teaches (Paragraphs [0238-0274]) a polymerizable compound. Samejima teaches (Paragraphs [0189-0237]) a photopolymerization initiator. Samejima teaches (Paragraph [0311]) an ultraviolet absorber. Samejima teaches (Paragraphs [0164-0176]) the photosensitive coloring composition does not contain a colorant other than the magenta pigment. Samejima teaches (Paragraphs [0164-0176]) the magenta pigment has a maximum absorption wavelength in a range of 500 to 600 nm. Samejima teaches (Paragraphs [0164-0176]) in a case where an absorbance of the maximum absorption wavelength is 1, a wavelength at which an absorbance is 0.5 is 450 nm or more on a side where a wavelength is shorter than the maximum absorption wavelength, and is 650 nm or less on a side where a wavelength is longer than the maximum absorption wavelength. Samejima teaches (Paragraphs [0164-0176]) the magenta pigment is a compound having a coloring agent dioxazine skeleton. Samejima teaches (Paragraphs [0164-0176]) in the case where the absorbance of the maximum absorption wavelength is 1, the magenta pigment has a difference of 130 nm or less between the wavelengths at which the absorbance is 0.5 on the side where a wavelength is longer than the maximum absorption wavelength and on the side where a wavelength is shorter than the maximum absorption wavelength. Samejima teaches (Paragraphs [0275-0293]) a resin having an amine value. Samejima teaches (Paragraphs [0275-0293]) the resin having an amine value is a resin having a nitrogen atom in a main chain. Samejima teaches (Paragraphs [0275-0293]) the resin having an amine value is a resin having an acid value and an amine value, and the acid value is 30 mgKOH/g or more. Samejima teaches (Paragraphs [0275-0293]) a resin having an acid value of 50 mgKOH/g or more. Samejima teaches (Paragraphs [0275-0293]) a resin having an acid value of 80 .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Samejima et al. (Japanese Patent Publication No. JP 2015-143330 A), hereinafter Samejima, and in further view of Norizuki et al. (United States Patent Publication No. US 2016/0016919 A1), hereinafter Norizuki.
10.	Regarding Claims 4-6, Samejima teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Samejima does not explicitly teach a content of the ultraviolet absorber is 1% to 20% by mass with respect to the total solid content of the photosensitive coloring composition. Furthermore, Samejima does not explicitly teach the photosensitive coloring composition 
11.	Norizuki teaches (Paragraph [0046]) a content of the ultraviolet absorber is 1% to 20% by mass with respect to the total solid content of the photosensitive coloring composition. Takahashi teaches (Paragraphs [0046 and 0091]) the photosensitive coloring composition containing 10 to 500 parts by mass of the ultraviolet absorber with respect to 100 parts by mass of the photopolymerization initiator. Takahashi teaches (Paragraphs [0046 and 0153]) the photosensitive coloring composition contains 1 to 40 parts by mass of the ultraviolet absorber with respect to 100 parts by mass of the magenta pigment. Takahashi teaches (Paragraph [0046]) ultraviolet absorber in the above range results in good light shielding thus preventing thickening of pattern width.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Samejima to incorporate the teachings of Norizuki to have a content of the ultraviolet absorber that is 1% to 20% by mass with respect to the total solid content of the photosensitive coloring composition, that is 10 to 500 parts by mass with respect to 100 parts by mass of the photopolymerization initiator, and that is 1 to 40 parts by mass with respect to 100 parts by mass of the magenta pigment. Doing so would result in in good light shielding thus preventing thickening of pattern width, as understood by Norizuki.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737